Taliaferro, J.
This is a contest under the intrusion act between the relator Dayries and the defendant Yoist, each having a commission from the Governor of the State appointing each tax collector for the; parish of Pointe Coupee.
*397The commission of Dayries bears date subsequent to that of Yoist. For certain reasons expressed in the statute of 1871 (page 126 of acts of 1871), prescribing the duties of tax collectors, the Governor is ■authorized to remove a tax collector from office. The relator having a commission bearing date a month later than the commission of Yoist, the presumption is that the Governor had cause for removal of the latter, which was effected by the appointment of Dayries.
The judgment of the lower court is, therefore, erroneous in decreeing Yoist the legal tax collector and in dissolving the injunction with damages.
It is therefore ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed.
It is further ordered that the injunction be perpetuated, that the relator, Bernard Dayries, have judgment in his favor decreeing him to be the legal tax collector of the parish of Pointe Coupee, and authorized to discharge the duties appertaining thereto, and to receive the emoluments arising from the said office.
It is further ordered that defendant Yoist pay all costs of these proceedings.